Citation Nr: 9912976	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for benefits which was denied based on the character 
of the appellant's discharge from service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1996, from the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A September 1967 administrative decision determined that 
the appellant's discharge was issued under dishonorable 
conditions.  No appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the September 1967 determination demonstrates that the 
appellant would have been eligible for complete separation 
from his first period of enlistment in November 1965, but for 
the intervening reenlistment in December 1963.

3.  The veteran's personnel records indicate that the veteran 
would have been eligible for discharge or release under 
conditions other than dishonorable in November 1965.

4.  The veteran's service during his first three years of 
service, with the exception of minor infractions, was honest, 
faithful, and meritorious.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to VA's September 1967 
decision denying entitlement to VA benefits is new and 
material and serves to reopen the veteran's claim in this 
regard.  38 U.S.C.A. § 101, 501, 5108 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran would have been eligible for discharge or 
release under conditions other than dishonorable in November 
1965 at the completion of his first term of service.  
38 U.S.C.A. §§ 101, 501, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.12, 3.13 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in substance, 
that new and material evidence has been submitted sufficient 
to reopen a prior claim for VA benefits which was denied 
based on the character of the appellant's discharge from 
service.  The appellant argues that he served honorably 
during his first term of service, from November 1962 to 
December 1963, and that he merits VA benefits based on this 
service.

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (1998).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b) (1998).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met: 
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) The person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) The person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment. 38 C.F.R. § 3.13 
(1998).

The appellant's claim for a determination as to the character 
of his discharge from service was previously considered.  In 
September 1967, an administrative decision determined that 
the appellant's discharge was issued under dishonorable 
conditions for VA purposes.  This decision was based on the 
finding that the appellant engaged in willful and persistent 
misconduct.  It was noted that the appellant was given a 
special court martial for wrongful possession of marijuana 
and for dereliction in the performance of his duty.  

Statements from his commanding officer and First Sergeant, 
made at the time of his discharge proceedings, showed that he 
was unfit for military service, requiring constant and close 
supervision.  He displayed a hostile attitude and very poor 
cooperative spirit, and rebuked even the most normal 
regimentation, causing considerable delay and disruption in 
the accomplishment of his unit's mission.  He was discharged 
under other than honorable conditions in May 1966.  The 
statements from his commander and First Sergeant note that he 
had joined their unit on 16 December 1965.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).

Evidence received subsequent to the September 1967 
administrative decision consists of copies of the veteran's 
discharge documents, form DD 214's; copies of the veteran's 
original enlistment documents, dated in November 1962; and 
two statements of the veteran.  

The veteran's discharge documents are not new.  They were 
considered by the RO prior to the September 1967 
administrative decision.  The veteran's statements, to the 
effect that he is entitled to benefits based on a period of 
active honorable service from November 1962 to December 1963 
are new.  

The veteran also contends, in these statements, that he 
admits that he tried marijuana for the second time ever, on 
the night he was caught.  He reported that he was young and 
irresponsible and did not consider the consequences.  He 
regretted his action and felt that the six months he spent in 
the stockade was adequate punishment.  He claimed that this 
was the only time his service was less than honorable, and 
that at all other times he did his best.  

These statements are new, however, they are not material.  
They do not tend to show that the veteran was eligible for 
complete separation in December 1963, nor do they tend to 
overcome the evidence of the veteran's pattern of willful 
misconduct contained in his service personnel records.

The copies of the veteran's enlistment documents, dated in 
November 1962 are new.  These documents show that the veteran 
signed an enlistment contract in November 1962.  He enlisted 
for a period of three years.  As noted above, this evidence 
is new, it is also material, and serves to reopen the 
veteran's claim.

The appellant has argued that he should be granted partial 
credit for honorable service for his final period of service.  
In order to have part of his period of service recognized as 
having been under other than dishonorable conditions, he must 
meet the requirements of 38 C.F.R. § 3.13(c) (1998).  That 
section requires that the appellant had served the period of 
time that he was obligated to serve at the time of entry into 
service, that he was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening reenlistment, and that he would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time, but for the intervening 
reenlistment.

In the appellant's case, he enlisted into active service in 
November 1962.  He was discharged from service under 
honorable conditions in December 1963 for the purpose of 
immediate reenlistment.  But for the intervening reenlistment 
in December 1963, he would have been eligible for a discharge 
or release in November 1965, as his initial term of 
enlistment in November 1962 was for three years.  

The remaining question is whether he would have been 
eligible, in November 1965, for discharge or release under 
conditions other than dishonorable.  A review of his service 
personnel file reveals that he was convicted by special 
court-martial of missing aerial movement in February 1965.  
He was sentenced to be confined at hard labor for four 
months, and to forfeit $50.00 per month for a like period.  
He received Article 15 non-judicial punishments on July 1, 
1965 for AWOL for a period of 1 1/2 hours; on July 28, 1965 for 
AWOL for a period of 50 minutes; and on August 17, 1965 for 
AWOL for a period of 20 minutes.

As noted above, a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  A complete review of the 
record shows that although the veteran had minor, short term 
AWOL infractions, and one serious infraction of missing 
aerial movement, he did not display a pattern of willful 
misconduct until after his first term of service would have 
expired in November 1965.  His personnel records show that he 
was evaluated as being unfit for military service because of 
constant disciplinary problems which occurred after he 
reported to the 4/54th Infantry in December 1965.  The 
evidence does not indicate that he would have been discharged 
under dishonorable conditions in November 1965.


ORDER

The appeal is granted.  The veteran's service during his 
first period of enlistment was honest, faithful and 
meritorious and does not constitute a bar to VA benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

